
	
		II
		111th CONGRESS
		1st Session
		S. 2808
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2009
			Mrs. Shaheen introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To improve the Express Loan Program of the Small Business
		  Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Express Loan Improvements Act of
			 2009.
		2.Express Loan
			 Program
			(a)In
			 generalSection 7(a)(31) of
			 the Small Business Act (15 U.S.C. 636(a)(31)) is amended—
				(1)in subparagraph
			 (A)(iii), by striking 50 percent and inserting 75
			 percent; and
				(2)in subparagraph
			 (D), by striking $350,000 and inserting
			 $1,000,000.
				(b)Prospective
			 repealEffective 2 years after the date of enactment of this Act,
			 section 7(a)(31)(A)(iii) of the Small Business Act (15 U.S.C.
			 636(a)(31)(A)(iii)) is amended by striking 75 percent and
			 inserting 50 percent.
			
